Upon motion by plaintiffs to dismiss for failure to comply with the Rules of Appellate Procedure, the following order is entered: Defendant appellants shall have to and including 8 February 1993 within which to file a new brief which complies with the requirements of Rule 28 of the Rules of Appellate Procedure. If defendant appellants fail to file such a brief on a timely basis, it is the intent of the Court to allow plaintiff appellees’ motion to dismiss. The costs for filing the current brief shall in any event be taxed against the defendant appellants. By order of the Court in Conference this the 17th day of January, 1993.